[purchaseandsaleagreement001.jpg]
PURCHASE AGREEMENT THIS AGREEMENT is entered into as of September 24, 2019 (the
“Effective Date”), between BRI 1840 PARK PLACE, LLC, a Delaware limited
liability company (only with respect to the Park Place Property (hereafter
defined) and sometimes hereafter referred to as the “Park Place Seller”) and BRI
1826 DELAWARE TIMBERWAY, LLC, a Delaware limited liability company (only with
respect to the Timberway Property (hereafter defined) and sometimes hereafter
referred to as the “Timberway Seller”; the term “Seller” when and as used herein
shall mean and refer individually to the Park Place Seller or the Timberway
Seller that is the owner of Real Estate (hereafter defined) with respect to
which the term Seller is applicable and sometimes hereafter collectively as
“Sellers”), and HARTMAN vREIT XXI OPERATING PARTNERSHIP L.P., a Texas limited
partnership (“Purchaser”). ARTICLE I PURCHASE AND SALE 1.1 Agreement of Purchase
and Sale. In consideration of their covenants set forth in this Agreement, Park
Place Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Park Place Seller, for the Purchase Price (as hereinafter defined) and on the
terms and conditions set forth herein, the following (collectively, the “Park
Place Property”): (i) All of the land situated in the City of Houston, the
County of Harris and the State of Texas, described on Exhibit A-1 attached
hereto and made a part hereof, together with all right, title and interest of
Seller in and to all benefits, privileges, easements, tenements, hereditaments
and appurtenances thereon or appertaining thereto, and together with all right,
title and interest of Seller in and to adjacent streets, alleys and
rights-of-way (the “Park Place Real Estate”). (ii) All structures, buildings,
improvements and fixtures, including without limitation all equipment and
appliances, used in connection with the operation or occupancy thereof, such as
heating and air-conditioning systems and facilities used to provide any utility
services, parking services, refrigeration, ventilation, trash disposal or other
services owned by Park Place Seller and located on the Park Place Real Estate
(“Park Place Improvements”). (iii) All personal property owned by Park Place
Seller located on or in the Park Place Real Estate or Park Place Improvements
and used in connection with the operation and maintenance of the Park Place Real
Estate or Park Place Improvements (“Park Place Personal Property”). (iv) Park
Place Seller’s interest in all leases and other agreements to occupy the Park
Place Real Estate and/or the Park Place Improvements, or any portion thereof, as
amended from time to time, in effect on the date of Closing, as hereinafter
defined (all such leases and agreements being sometimes collectively referred to
herein as “Park Place Leases”). (v) All intangible property owned by Park Place
Seller and used in connection with the Park Place Real Estate, Park Place
Improvements and Park Place Personal Property, including specifically, without
limitation, all right, title and interest of Park Place PURCHASE AGREEMENT Page
1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement002.jpg]
Seller in and to the following: (i) all trademarks and trade names used in
connection with any part of the Park Place Real Estate and Park Place
Improvements, (ii) all plans and specifications, if any, in the possession of
Park Place Seller which were prepared in connection with the construction of any
of the Park Place Improvements, (iii) all licenses, permits and warranties now
in effect with respect to the Park Place Real Estate, Park Place Improvements
and Park Place Personal Property, and (iv) all assignable written contracts in
effect at Closing (as hereinafter defined) in any way relating to the Park Place
Property (as hereinafter defined), including without limitation all equipment
leases and all rights of Park Place Seller thereunder relating to equipment or
property located upon the Park Place Property, which will survive Closing and
which Purchaser shall assume pursuant to Section 5.4(c) herein (“Park Place
Intangible Property”). Timberway Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Timberway Seller, for the Purchase Price and
on the terms and conditions set forth herein, the following (collectively, the
Timberway Property”): (i) All of the land situated in the City of Houston, the
County of Harris and the State of Texas, described on Exhibit A-2 attached
hereto and made a part hereof, together with all right, title and interest of
Seller in and to all benefits, privileges, easements, tenements, hereditaments
and appurtenances thereon or appertaining thereto, and together with all right,
title and interest of Seller in and to adjacent streets, alleys and
rights-of-way (the “Timberway Real Estate”). (ii) All structures, buildings,
improvements and fixtures, including without limitation all equipment and
appliances, used in connection with the operation or occupancy thereof, such as
heating and air-conditioning systems and facilities used to provide any utility
services, parking services, refrigeration, ventilation, trash disposal or other
services owned by Timberway Seller and located on the Timberway Real Estate
(“Timberway Improvements”). (iii) All personal property owned by Timberway
Seller located on or in the Timberway Real Estate or Timberway Improvements and
used in connection with the operation and maintenance of the Timberway Real
Estate or Timberway Improvements (“Timberway Personal Property”). (iv) Timberway
Seller’s interest in all leases and other agreements to occupy the Timberway
Real Estate and/or the Timberway Improvements, or any portion thereof, as
amended from time to time, in effect on the date of Closing, as hereinafter
defined (all such leases and agreements being sometimes collectively referred to
herein as “Timberway Leases”). 1.2 All intangible property owned by Timberway
Seller and used in connection with the Timberway Real Estate, Timberway
Improvements and Timberway Personal Property, including specifically, without
limitation, all right, title and interest of Timberway Seller in and to the
following: (i) all trademarks and trade names used in connection with any part
of the Timberway Real Estate and Timberway Improvements, (ii) all plans and
specifications, if any, in the possession of Timberway Seller which were
prepared in connection with the construction of any of the Timberway
Improvements, (iii) all licenses, permits and warranties now in effect with
respect to the Timberway Real Estate, Timberway Improvements and Timberway
Personal Property, and (iv) all assignable written contracts in effect at
Closing (as hereinafter defined) in any way relating to the Timberway Property
(as hereinafter defined), including without limitation all equipment leases and
all rights of Timberway Seller thereunder relating to equipment or property
located PURCHASE AGREEMENT Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement003.jpg]
upon the Timberway Property, which will survive Closing and which Purchaser
shall assume pursuant to Section 5.4(c) herein (“Park Place Intangible
Property”).Property Defined. The Park Place Property and the Timberway Property
are sometimes collectively referred to herein as the “Property.” 1.3 Permitted
Exceptions. The Property shall be conveyed subject to the matters which are, or
are deemed to be, Permitted Exceptions with respect the respective Property to
which they apply pursuant to Article II hereof (herein referred to collectively
as the “Permitted Exceptions”). 1.4 Purchase Price. The purchase price for the
Property shall be Nineteen Million Six Hundred Thousand and No/100 Dollars
($19,600,000,000) (“Purchase Price”) (to be allocated by Sellers). 1.5 Payment
of Purchase Price. The Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, shall be payable in full at Closing in
accordance with the terms of Section 4.3 below. 1.6 Earnest Money. Within three
(3) business days with the full execution and delivery of this Agreement,
Purchaser is depositing with Stewart Title Guaranty Company (the “Title
Company”), having its offices at 1717 Main Street, Suite 3500, Dallas, TX.
75201, Attn: Kelly Ansley; Telephone: 214-413- 1823; Telecopier: 214-871-2855;
Email: Kelly.Ansley@stewart.com (the “Escrow Agent”), the sum of Three Hundred
Fifty Thousand and No/100 Dollars ($350,000.00) (the “Initial Earnest Money”) in
good funds. The term “good funds” as used in this Agreement shall mean certified
bank or cashier’s check or by U.S. federal wire transfer. The Escrow Agent shall
hold the Earnest Money (hereafter defined) in an interest- bearing account in
accordance with the terms and conditions of this Agreement. The Initial Earnest
Money, together with the Additional Earnest Money (hereafter defined), if any,
and all interest earned on such sums, are herein referred to collectively as the
“Earnest Money.” All interest accruing on the Earnest Money shall become a part
of the Earnest Money and shall be distributed as Earnest Money in accordance
with the terms of this Agreement. Time is of the essence for the delivery of
Earnest Money under this Agreement. After the expiration of the Inspection
Period, the Earnest Money shall become non-refundable to Purchaser unless
otherwise expressly set forth in this Agreement. 1.7 Independent Contract
Consideration. Upon the Effective Date, Purchaser shall deliver to Sellers (to
be allocated by Sellers) a check in the amount of Fifty Dollars ($50) (the
“Independent Contract Consideration”), which amount Sellers and Purchaser hereby
acknowledge and agree has been bargained for and agreed to as consideration for
Sellers’ execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided for in this Agreement, and is nonrefundable in all events.
ARTICLE II TITLE AND SURVEY 2.1 Title Commitment. Within ten (10) days after the
Effective Date, Sellers shall cause the Title Company to deliver to Purchaser,
at Sellers’ expense, (a) a title commitment (“Commitment”) for an owner’s policy
of title insurance issued by the Title Company in the amount of the Purchase
Price showing Park Place Seller as the record title owner of the Park Place Real
Estate and Timberway Seller as the record title owner of the Timberway Real
Estate by the terms of which Title Company, as agent for Insurance Company,
agrees to issue to Purchaser at Closing an owner’s policy of title insurance
(“Title Policy”) on the standard form therefor promulgated by the Texas
Department of Insurance insuring Purchaser’s fee simple title to the Park Place
Real Estate and the Timberway Real Estate to be good and indefeasible subject to
the terms of such policy, including the Schedule B exceptions, and (b) best
available copies of all instruments referenced in Schedule B and Schedule C of
the Commitment. PURCHASE AGREEMENT Page 3 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement004.jpg]
2.2 Survey. Within three (3) days after the Effective Date, Sellers shall cause
to be delivered to Purchaser, at Sellers’ expense, the most current existing
survey(s), if any, in Seller’s possession, of the Park Place Real Estate and the
Timberway Real Estate (the “Existing Surveys”). Purchaser shall have the right,
at its sole cost, to obtain a new survey of the Park Place Real Estate and the
Timberway Real Estate or an update to the Existing Surveys (the “Updated
Surveys,” and together with the Existing Surveys, the “Surveys”). 2.3 Review of
Commitment and Surveys. Purchaser shall have until the twenty-fifth (25th) day
after the Effective Date (the “Title Review Period”) to notify Sellers in
writing of such objections as Purchaser may have to anything contained in the
Commitment or the Existing Surveys or in the Updated Surveys; provided, however,
that Purchaser shall not have the right to object to any Permitted Exceptions
described in Section 2.5 below. If Purchaser fails to object in writing to any
item contained in the Commitment or the Surveys during the Title Review Period,
Purchaser shall be deemed to have waived its right to object to such item, and
such item shall thereafter be deemed a Permitted Exception. In the event that
Purchaser objects to any item contained in the Commitment or the Surveys within
the Title Review Period (such items being herein referred to as “Title
Defects”), Sellers shall notify Purchaser in writing within five (5) days
following the date of Purchaser’s notice of such Title Defects (the “Cure
Period”) that either (a) the Title Defects have been, or will be at or prior to
Closing, removed from the Commitment or the Surveys, as the case may be, or (b)
Sellers have failed to arrange and have no intention to have the Title Defects
removed. 2.4 Failure to Cure Title Defects. If upon the expiration of the Cure
Period Sellers have not notified Purchaser that Sellers have arranged to or will
at or prior to Closing remove the Title Defects, then Purchaser may elect (which
election must be made in writing within five (5) days following expiration of
the Cure Period but in no event later than the expiration of the Inspection
Period) either: (a) to terminate this Agreement, in which event the Earnest
Money shall be returned to Purchaser as Purchaser’s sole remedy hereunder and
thereafter neither party shall have any further obligations hereunder except
those that expressly survive termination of this Agreement; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Sellers of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence or Purchaser
elects to take title as is pursuant to clause (b) of the proceeding sentence,
then: (x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Surveys as such date will thenceforth be deemed
Permitted Exceptions; and (z) this Agreement shall remain in full force and
effect. Anything to the contrary in this Agreement notwithstanding, Sellers
shall have no affirmative obligation hereunder to cure any Title Defects or
expend any funds or incur any liabilities in order to cause any matters shown in
the Commitment or the Surveys to be removed, cured or insured over, except that
a Seller shall pay or discharge any lien or encumbrance arising after the date
hereof and voluntarily created or assumed by such Seller and not created by or
resulting from the acts of Purchaser or other parties not related to Sellers. If
the Commitment (or any subsequent revision thereof) discloses exceptions other
than the Permitted Exceptions, and other than those which a Seller has agreed to
insure against, pay or discharge, then unless Purchaser agrees to accept title
as it then is without reduction of the Purchase Price, Sellers may, at its
option, terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy under this Agreement and
thereafter neither party shall have any further obligations hereunder except
those that expressly survive termination of this Agreement. 2.5 Other Permitted
Exceptions. In addition to those matters shown in the Commitment and the Surveys
which become Permitted Exceptions pursuant to Section 2.4 above, the following
shall also be deemed to be Permitted Exceptions: (a) the Leases; (b) taxes and
standby fees for the year in which Closing occurs; (c) liens and encumbrances
arising after the date hereof to which Purchaser consents in writing; and (d)
any liens or encumbrances of a definite or ascertainable amount, provided that
Seller causes such liens PURCHASE AGREEMENT Page 4 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement005.jpg]
or encumbrances to be insured around such that same do not appear as an
exception in the owner’s title insurance policy issued to Purchaser pursuant to
the Commitment. 2.6 Owner Title Policy. Purchaser shall have the right to obtain
from the Title Company the Title Policy in accordance with the Commitment at
Sellers’ cost (to be allocated by Sellers); provided, however, that Sellers
shall have no obligation to pay anything other than the base premium for the
Title Policy (based upon the Purchase Price). If Purchaser desires to obtain a
modification of the “survey exception” or other modifications or endorsements to
the Title Policy, same shall be at the sole expense of Purchaser and Sellers
shall have no liability or obligation with respect thereto. 2.7 Expiration of
Inspection Period. It is the intent of the parties that the right granted to
Purchaser to terminate this Agreement under this Article II shall expire upon
the expiration of the Inspection Period, notwithstanding that the Title Review
Period, the Cure Period or any election period may extend beyond the expiration
of the Inspection Period. Accordingly, notwithstanding anything contained herein
to the contrary, if Purchaser has not terminated this Agreement pursuant to
Section 2.4 prior to the expiration of the Inspection Period, then Purchaser
shall no longer have any right to terminate this Agreement under Section 2.4(a),
and in such event, Purchaser shall be bound to accept title to the Property
under the conditions specified in Sections 2.4(x), 2.4(y) and 2.4(z) above. 2.8
New Title Defects. In the event that, after the expiration of the Inspection
Period and prior to Closing, a revision of the Title Commitment reveals an
adverse matter objectionable to Purchaser that was not disclosed to Purchaser
prior to the expiration of the Inspection Period and is not a Permitted
Exception (a “New Title Defect”), Purchaser shall have five (5) days after such
matter is disclosed to Purchaser to send written notice to Sellers of such New
Title Defect (it being agreed that if Purchaser fails to object to the New Title
Defect within such five-day period, then such New Title Defect shall thereafter
be deemed a Permitted Exception). Sellers shall notify Purchaser in writing
within five (5) days following the date of Seller’s receipt of Purchaser’s
notice of such New Title Defect (the “New Title Defect Cure Period”) that either
(a) the New Title Defect has been, or will be at or prior to Closing, removed
from the Commitment, as the case may be, or (b) Sellers have failed to arrange
and have no intention to have the New Title Defect removed. If, upon the
expiration of the New Title Defect Cure Period, Sellers have not notified
Purchaser that Sellers have arranged or will at or prior to Closing remove the
New Title Defect, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the New Title Defect Cure
Period but in no event later than the Closing) either: (i) to terminate this
Agreement as Purchaser’s sole remedy hereunder (in which event the Earnest Money
shall be returned to Purchaser and, upon such termination, the Earnest Money
shall be returned to Purchaser and thereafter neither party shall have any
further obligations hereunder except those that expressly survive termination of
this Agreement); or (ii) to take title as it then is. If Purchaser does not,
within five (5) days after the expiration of the New Title Defect Cure Period,
but in no event later than the Closing, send written notice to Sellers of its
election to terminate this Agreement pursuant to clause (i) of the preceding
sentence or Purchaser elects to take title as is pursuant to clause (ii) of the
proceeding sentence, then (x) Purchaser shall be deemed to have elected to take
title as it then is without any reduction in the Purchase Price; (y) the New
Title Defect will thenceforth be deemed a Permitted Exception; and (z) this
Agreement shall remain in full force and effect. ARTICLE III INSPECTION PERIOD
3.1 Property Documents. Within five (5) days after the Effective Date, each
Seller shall deliver through a secure website or make available to Purchaser at
the Property, to the extent in such Seller’s possession, the documents described
on Exhibit B attached hereto and made a part hereof for all purposes (the
“Property Documents”). Purchaser shall, if requested by any or both Sellers,
execute instruments PURCHASE AGREEMENT Page 5 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement006.jpg]
acknowledging receipt of the Property Documents or any other document delivered
or made available to Purchaser in connection with the transaction contemplated
hereby. During the Inspection Period (as hereinafter defined), Purchaser may
inspect the Property Documents during normal business hours and may photocopy
same at Purchaser’s expense. Notwithstanding the foregoing provisions, Sellers
shall not be obligated to deliver to Purchaser any report described in Exhibit B
if the terms of such report restrict a Seller from doing so; provided, however,
in such event, Seller agrees to request permission from the report author to
provide the report to Purchaser; provided, further, Seller shall have no
obligation to incur any cost, liability or obligation in connection with
attempting to obtain such permission and Seller’s inability to obtain such
permission shall not constitute a default or breach of this Agreement on the
part of Seller and Purchaser shall not have any rights or remedies in the event
thereof. With respect to any environmental report or other report described in
Exhibit B which a Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from a Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Sellers
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser. 3.2 Right of Inspection. During the
period beginning on the Effective Date and ending at 5:00 p.m., Houston, Texas
time, on the thirtieth (30th) day after the Effective Date (the “Inspection
Period”), Purchaser and its representatives (including Purchaser’s architects,
engineers and consultants) shall have the right to examine the Property
Documents and to make a physical inspection of the Property (including the right
to conduct such soil, engineering, environmental, hazardous or toxic material,
noise pollution, seismic or other physical test, study or investigation as
Purchaser may desire, provided, however, that Purchaser must obtain Sellers’
consents to any such test other than commercially standard and typical asbestos
testing, which may be withheld in Sellers’ sole discretion, to any physically
invasive testing or any testing involving sampling). In this regard, Purchaser
and its authorized agents and representatives shall be entitled to enter upon
the Property at all reasonable times during the Inspection Period, upon
reasonable prior oral or written notice to Sellers and while accompanied by a
representative of Sellers, subject to the rights of tenants of the Property. All
activities by Purchaser or its representatives during the Inspection Period
shall be coordinated through Sellers’ designated representative, Mike Adams,
including, but not limited to, contact with tenants, and Sellers shall have the
right to have a representative present during any meetings with tenants. All
inspections shall occur at reasonable times agreed upon by Sellers and Purchaser
and shall be conducted so as not to unreasonably interfere with use of the
Property by Sellers or tenants of the Property. In no event shall Purchaser or
its representatives perform any off-site testing. Purchaser will use its best
efforts to minimize any disruption or interference caused by any such testing
and will repair damage caused by such testing. Before and during Purchaser
inspections, Purchaser, or the applicable Purchaser representative conducting
any Purchaser inspection, shall maintain (a) commercial general liability
insurance with limits of at least One Million Dollars ($1,000,000) for bodily or
personal injury or death, (b) property damage insurance in the amount of at
least One Million Dollars ($1,000,000), and (c) contractual liability insurance.
Purchaser shall deliver to Sellers certificates evidencing and copies of the
policies of the commercial general liability, property damage and contractual
liability insurance on the Effective Date. Each such insurance policy shall be
written by a reputable insurance company having a rating of at least “A+:VII” by
Best’s Rating Guide (or a comparable rating by a successor rating service) and
shall otherwise be subject to Sellers’ prior approval. Purchaser shall
indemnify, defend and hold Sellers and the Property harmless of and from any and
all losses, liabilities, costs, expenses (including, without limitation,
reasonable attorneys’ fees and costs of court), damages, liens, claims
(including, without limitation, mechanics’ or materialmen’s liens or claims of
liens), actions and causes of actions arising from or relating to Purchaser’s
(or Purchaser’s agents, employees or representatives) entering upon the Property
to test, study, investigate or inspect the same or any part thereof, whether
pursuant to this Section 3.2 or otherwise, except to the extent arising solely
from the gross negligence of Sellers. The foregoing indemnity of Purchaser shall
expressly survive the Closing or the earlier termination of this Agreement.
PURCHASE AGREEMENT Page 6 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase
and Sale Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412
v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement007.jpg]
3.3 Right of Termination Sellers agree that in the event Purchaser determines,
in its sole discretion, that the Property is not suitable for its purposes, then
Purchaser shall have the right (“Purchaser’s Termination Right”) to terminate
this Agreement. Purchaser’s Termination Right shall be exercisable only by
sending written notice of termination (the “Notice of Termination”) to Sellers
prior to the expiration of the Inspection Period. In the event that Purchaser
timely exercises Purchaser’s Termination Right, this Agreement shall terminate,
and the Earnest Money shall be returned to Purchaser and, upon such termination,
the Earnest Money shall be returned to Purchaser and thereafter neither party
shall have any further obligations hereunder except those that expressly survive
termination of this Agreement. If Sellers fail to receive a Notice of
Termination prior to the expiration of the Inspection Period, Purchaser shall be
deemed to have approved the Property Documents and the Property in all respects
and Purchaser’s Termination Right under this Section 3.3 shall automatically and
irrevocably expire, except as provided elsewhere in this Agreement. In no event
shall Purchaser have any right to terminate this Agreement under this Section
3.3 as to only a portion of the Property, a termination of this Agreement by
Purchaser pursuant to its termination right under this Section 3.3 shall
constitute a termination as to all of the Property. In the event of Purchaser’s
termination of this Agreement under this Section 3.3 due solely to issues or
conditions that Purchaser has relating solely to one Property, Seller agrees to
receive an offer from Purchaser within seven (7) days of such termination with
respect to Purchaser’s purchase of the other Property; provided however, (a) the
foregoing shall not constitute an obligation or agreement on the part of Seller
to sell or agree to sell the Property or any portion thereof to Purchaser after
such a termination, (b) the foregoing shall not vest in Purchaser or any other
person or entity any right, title or interest in and to the Property or any
portion thereof or any rights to assert any claims or rights in or to the
Property or any portion thereof, and (c) Purchaser shall have no rights or
remedies for any failure of on the part of Seller. 3.4 Payment of Certain
Expenses upon Termination. Notwithstanding anything contained in this Agreement
to the contrary, in the event that Purchaser exercises Purchaser’s Termination
Right, Purchaser shall be responsible for payment of any escrow costs charged by
the Title Company in connection with this Agreement. ARTICLE IV CLOSING 4.1 Time
and Place. The consummation of the purchase and sale of the Property (“Closing”)
shall take place at the office of the Escrow Agent on the thirtieth (30th) day
after the expiration of the Inspection Period (the “Closing Date”); provided,
however, the Closing Date shall be extended for one (1) thirty (30) day period
from and after the initial scheduled Closing Date in the event and only in the
event that, as of the third (3rd) business day prior to the initial scheduled
Closing Date, Purchaser shall have delivered (i) to Sellers, written notice of
such extension and (ii) to Escrow Agent, the sum of One Hundred Thousand and
No/100 Dollars ($100,000.00) in good funds (the “Additional Earnest Money”) as
additional Earnest Money. At Closing, Sellers and Purchaser shall perform the
obligations set forth in, respectively, Section 4.2 and Section 4.3 below, the
performance of which obligations shall be concurrent conditions. 4.2 Sellers’
Obligations at Closing. At Closing, Park Place Seller shall: (i) deliver to
Purchaser a Special Warranty Deed (the “Park Place Deed”) in the form of Exhibit
C attached hereto and made a part hereof for all purposes for the Park Place
Property, executed and acknowledged by Park Place Seller and in recordable form,
it being agreed that the conveyance effected by the Park Place Deed shall be
subject to the Permitted Exceptions; PURCHASE AGREEMENT Page 7 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement008.jpg]
(ii) deliver to Purchaser a Bill of Sale in the form of Exhibit D attached
hereto and made a part hereof for all purposes (the “Bill of Sale”) for the Park
Place Property executed by Park Place Seller; (iii) deliver to Purchaser an
Assignment of Leases and Security Deposits in the form of Exhibit E attached
hereto and made a part hereof for all purposes for the Park Place Property
executed by Park Place Seller; (iv) deliver to Purchaser an Assignment and
Assumption of Intangible Property and Other Rights in the form of Exhibit F
attached hereto and made a part hereof for all purposes for the Park Place
Property executed by Park Place Seller; (v) deliver to Purchaser the letters to
tenants at the Park Place Real Estate in the form of Exhibit G attached hereto
and made a part hereof for all purposes executed by Park Place Seller; (vi)
deliver to Purchaser an affidavit sworn by an officer of Park Place Seller in
the form of Exhibit H attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations; (vii) deliver to Purchaser such tenant estoppel certificates for
the Park Place Property (as described in Section 5.7 hereof) as are in the
possession of Park Place Seller; and (viii) deliver to Purchaser possession of
the Park Place Property subject to the Permitted Exceptions. Timberway Seller
shall: (i) deliver to Purchaser a Special Warranty Deed (the “Timberway Deed”,
together with the Park Place Deed referred to individually as a “Deed” and
collectively as the “Deeds”) in the form of Exhibit C attached hereto and made a
part hereof for all purposes for the Timberway Property, executed and
acknowledged by Timberway Seller and in recordable form, it being agreed that
the conveyance effected by the Timberway Deed shall be subject to the Permitted
Exceptions; (ii) deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto and made a part hereof for all purposes for the Timberway
Property executed by Timberway Seller; (iii) deliver to Purchaser an Assignment
of Leases and Security Deposits in the form of Exhibit E attached hereto and
made a part hereof for all purposes for the Timberway Property executed by
Timberway Seller; (iv) deliver to Purchaser an Assignment and Assumption of
Intangible Property and Other Rights in the form of Exhibit F attached hereto
and made a part hereof for all purposes for the Timberway Property executed by
Timberway Seller; (v) deliver to Purchaser the letters to tenants at the
Timberway Real Estate in the form of Exhibit G attached hereto and made a part
hereof for all purposes executed by Timberway Seller; PURCHASE AGREEMENT Page 8
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement009.jpg]
(vi) deliver to Purchaser FIRPTA Affidavit sworn by an officer of Timberway
Seller in the form of Exhibit H attached hereto and made a part hereof for all
purposes, or in such other form as may be prescribed by federal regulations;
(vii) deliver to Purchaser such tenant estoppel certificates for the Timberway
Property (as described in Section 5.7 hereof) as are in the possession of
Timberway Seller; and (viii) deliver to Purchaser possession of the Timberway
Property subject to the Permitted Exceptions. 4.3 Purchaser’s Obligations at
Closing. At Closing, Purchaser shall: pay to Sellers the Purchase Price in cash
or immediately available funds, it being agreed that the Earnest Money shall be
delivered to Sellers at Closing and applied towards payment of the Purchase
Price. deliver to Seller the instruments described in Sections 4.2(a)(iii) and
(iv) and 4.2(b)(iii) and (iv) executed by Purchaser; prepare and deliver to
Sellers and join with Sellers in the execution of letters to tenants at the Park
Place Real Estate and Timberway Real Estate in the form of Exhibit G attached
hereto and made a part hereof for all purposes. deliver to each Seller an
Agreement Regarding Disclaimers in the form of Exhibit I attached hereto and
made a part hereof for all purposes executed by Purchaser and counsel for
Purchaser; and deliver to Sellers such evidence as Seller’ ‘counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser. 4.4 Prorations. The
following adjustments to the Purchase Price paid hereunder shall be made between
each Seller (as between each of them individually) and Purchaser with respect to
the Property owned by such Seller and shall be prorated (as applicable) on a per
diem basis as if Purchaser owned the Property for the entire day on the Closing
Date (for purposes of this Section 4.4, the term “Seller” shall mean the Park
Place Seller only with respect to the Park Place Property and the Timberway
Seller only with respect to the Timberway Property): All real estate taxes and
installments of special assessments due and payable with respect to the calendar
year of Closing. All other installments of special assessments not yet due and
payable shall be paid by Purchaser. If at the time of Closing the tax rate or
the assessed valuation for the current year has not yet been fixed, taxes shall
be prorated based upon the tax rate and the assessed valuation established for
the previous tax year; provided, however, that Sellers and Purchaser agree that
to the extent the actual taxes for the current year differ from the amount so
apportioned at Closing, the parties hereto will make all necessary adjustments
by appropriate payments between themselves following the Closing within thirty
(30) days of demand by the party upon the other party, and this provision shall
survive Closing. Current rents, advance rentals (but only to the extent actually
received by Seller) and other income from the Property shall be prorated between
Seller and Purchaser at Closing based upon such amounts actually collected by
Seller as of the Closing Date. Rent which is unpaid or PURCHASE AGREEMENT Page 9
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement010.jpg]
delinquent as of the Closing Date shall not be prorated but shall remain
property of Seller. Seller and Purchaser agree that (A) all rent received by
Seller for a specific tenant after the Closing Date shall be applied first to
delinquent rentals of such tenant, if any, in the order of their maturity, and
then to current rentals, and (B) all rent received by Purchaser after the
Closing Date shall be applied first to current rentals and then to delinquent
rentals, if any, in inverse order of maturity. Purchaser will make a good faith
effort after Closing to collect all rents (including without limitation the Pass
Through Expenses and percentage rents described in Section 4.4(c) below) in the
usual course of Purchaser’s operation of the Property, but Purchaser will not be
obligated to institute any lawsuit or incur any expense to collect delinquent
rents. Notwithstanding the foregoing provisions, Seller shall not be required to
prorate any amounts collected by Seller after Closing from former tenants of the
Property, it being understood and agreed that Seller may retain all amounts that
Seller recovers from such former tenants. With respect to additional rent
attributable to insurance, taxes, common area maintenance and other operating
expenses which are passed through to tenants under the Leases (the “Pass-Through
Expenses”) and as of the Closing Date are unbilled or billed but not yet
collected, Purchaser shall, upon collection of such Pass-Through Expenses, remit
to Seller an amount equal to that portion of Pass-Through Expenses which accrued
prior to the Closing Date. With respect to Pass-Through Expenses which have not
been billed to tenants as of the Closing Date, Purchaser shall bill each tenant
for same in accordance with each such tenant’s Lease. With respect to percentage
rents based upon gross sales or other income generated by the business of a
tenant located on the Property during a specified period of time (the
“Applicable Period”), Purchaser shall, upon collection of such percentage rent,
remit to Seller an amount equal to the product of the percentage rent so
collected multiplied by a fraction, the numerator of which is the number of days
which have elapsed in the Applicable Period prior to the Closing Date and the
denominator of which is the total number of days in the Applicable Period.
Within six (6) months after the end of the year in which the Closing occurs,
Purchaser shall prepare and deliver to Seller a reconciliation (together with
all supporting documentation) of the Pass-Through Expenses for each Property for
Seller’s review. Purchaser’s determination of the reconciliations shall be
binding on the parties unless Seller objects in writing within five (5) business
days after Seller’s receipt of the reconciliations. Seller’s objection as to any
reconciliation of a Property must be in an amount that exceeds ten percent (10%)
of the total amount of the reconciliations for such Property. In the event of an
objection by Seller that satisfies the time and threshold requirements set forth
in the preceding sentences, then Seller and Purchaser agree that the
determination of which reconciliation shall control shall be submitted to Cherry
Bekaert, LLP, in Fort Lauderdale, FL, whose decision shall be final and binding
on all parties and whose fees and expenses shall be shared equally and paid by
Seller and Purchaser. In the event that any final reconciliation shows either
Seller or Purchaser is owed an adjusting payment, then the party owing an
adjusting payment shall promptly remit same to the other party. Seller will
provide to Purchaser any and all information, receipts, and other documentation,
in Seller’s possession, reasonably requested by Purchaser to enable Purchaser to
accurately calculate the Pass-Through Expenses reconciliations. This provision
shall survive Closing. Charges under service agreements, utility charges for
which Seller is liable, and other operating expenses of the Property shall be
prorated between Seller and Purchaser at Closing. Final utility readings shall
be made, and any adjustments required thereto within thirty (30) days of the
Closing. Security deposits shall, at Seller’s option, either be transferred or
credited to Purchaser at Closing. Seller shall also transfer to Purchaser any
security deposits that are held in the form of letters of credit (the “Letters
of Credit”) if the same are transferable, at Purchaser’s cost PURCHASE AGREEMENT
Page 10 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement011.jpg]
(including Purchaser’s payment of any third party transfer fees and expenses);
if any of the Letters of Credit are not transferable, Seller shall request the
tenants obligated under such Letters of Credit to cause new letters of credit to
be issued in favor of Purchaser in replacement thereof and in the event such new
letter of credit is not issued in favor of Purchaser by Closing, Purchaser and
Seller shall diligently pursue such replacement after Closing. Refundable cash
or other refundable deposits posted with utility companies or other entities in
connection with the Property shall, at Sellers’ option, either be assigned to
Purchaser and credited to Seller at Closing, or Seller shall be entitled to
receive and retain such refundable cash and deposits. Purchaser shall be
responsible for the payment of (i) all Tenant Inducement Costs (as hereinafter
defined) and leasing commissions which become due and payable after the
Effective Date as a result of any New Leases (and amendments, extensions,
terminations, renewals or expansions thereof) and any amendments, extensions,
terminations, renewals or expansions of existing Leases which occur after the
Effective Date; and (ii) all Tenant Inducement Costs and leasing commissions
which become due and payable from and after the Closing Date. If as of the
Closing Date Seller shall have paid any Tenant Inducement Costs or leasing
commissions for which Purchaser is responsible pursuant to the foregoing
provisions, Purchaser shall reimburse Seller therefor at Closing. Seller shall
supply invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. To the best of
Seller’s knowledge, attached hereto as Schedule 4.4(f) is a true and correct
list of all of the Tenant Inducement Costs due as of the Effective Date. For
purposes hereof, the term “Tenant Inducement Costs” means reasonable attorneys’
fees and costs incurred in connection with the preparation and negotiation of a
new Lease (and amendments, extensions, terminations, renewals or expansions
thereof) or an amendment, extension, termination, renewal or expansion of an
existing Lease and any and all out-of-pocket payments required under a new Lease
(and amendments, extensions, terminations, renewals or expansions thereof) or an
amendment, extension, termination, renewal or expansion of an existing Lease to
be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs,
and moving, design, refurbishment and club membership allowances. The term
“Tenant Inducement Costs” shall include loss of income resulting from any free
rental period, it being agreed that Purchaser shall bear such loss from and
after the Effective Date. The Personal Property is included in this sale,
without further charge, except that Purchaser shall pay to Seller the amount of
any and all sales or similar taxes payable in connection with the Personal
Property which is to be transferred to Purchaser under this Agreement and
Purchaser shall execute and deliver any tax returns required of it in connection
therewith, said obligations of Purchaser to survive Closing. All prorations
described in this Section 4.4 shall be effected by increasing or decreasing, as
appropriate, the amount of cash to be paid by Purchaser to Seller at Closing.
Except for the prorations described in Sections 4.4(a), 4.4(b), 4.4(c) and
4.4(d) above, all prorations provided for herein shall be final. The proration
of taxes described in Section 4.4(a) above shall be deemed final if no
adjustment thereto is requested within one (1) year after Closing. Upon
Purchaser’s prior written request, for a period of six (6) months following the
Closing, Seller shall make Seller’s books and records available to Purchaser
during normal business hours for inspection, copying and audit by Purchaser’s
designated accountants, at Purchaser’s expense, in order to comply with any
Securities and Exchange Commission requirements related to Rule 3-14 of
Regulation S-X. In no event shall Seller incur any liability whatsoever in
conjunction with any related audit. PURCHASE AGREEMENT Page 11 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement012.jpg]
4.5 Closing Costs. Sellers shall pay (to be allocated by them) (a) the fees of
any counsel representing them in connection with this transaction; (b) the basic
premium for the Owner’s Policy of Title Insurance to be issued to Purchaser by
the Title Company at Closing (specifically excluding the additional premium
chargeable for modification of the survey exception, which deletion expense
shall be borne by Purchaser); (c) the fees for recording the Park Place Deed and
the Timberway Deed; and (d) one-half (½) of any escrow fee which may be charged
by the Title Company and (e) the cost for the Updated Survey not to exceed
Twenty Thousand Dollars ($20,000.00). Purchaser shall pay (v) the fees of any
counsel representing Purchaser in connection with this transaction; (w) the
additional premium chargeable for modification of the survey exception, if such
modification is desired by Purchaser; (x) any transfer tax, documentary stamp
tax, sales tax or similar tax which becomes payable by reason of the transfer of
the Property or any component thereof; and (y) one-half (½) of any escrow fees
charged by the Title Company. All other costs and expenses incident to this
transaction and the closing thereof shall be paid by the party incurring same.
4.6 Delivery of Documents. Immediately after Closing, Sellers shall direct the
manager of the Property to make available at the offices of such manager all
books and records of account, contracts, leases and leasing correspondence,
receipts for deposits, unpaid bills and other papers or documents which pertain
to the operation of the Property together with all advertising materials,
booklets, keys and other items, if any, used in the operation of the Property.
Sellers makes no representations regarding the existence or adequacy of such
documents or items for use in management or operation of the Property. The
foregoing shall not include the separate books, records, correspondence and
other documentation of Sellers located at its offices, nor shall it include any
computer software or computer programs used by the manager of the Property or
Sellers in connection with the Property, it being understood and agreed that the
foregoing items are not part of the “Property” to be conveyed to Purchaser
hereunder. After the Closing, Sellers shall have the right to inspect the books
and records of the Property to verify that Purchaser is remitting to each Seller
all amounts to be remitted to each Seller according to the terms of this
Agreement, and for any other purpose related to each Seller’s prior ownership of
the Property, and this provision shall survive Closing. 4.7 Intentionally
Deleted. ARTICLE V REPRESENTATIONS, WARRANTIES, AND COVENANTS 5.1
Representations and Warranties of Sellers. As of the Effective Date, each Seller
represents and warrants to Purchaser as follows with respect to and only with
respect to such Seller or the portion of the Property owned by such Seller, as
applicable (for purposes of this Section 5.1, the term “Seller” shall mean the
Park Place Seller only with respect to the Park Place Seller and the Park Place
Property and mean the Timberway Seller only with respect to the Timberway Seller
and the Timberway Property): Seller is organized, validly existing and in good
standing under the laws of the state of its formation. Seller has the limited
liability company or appropriate entity right, power and authority to sell and
convey the Property as provided in this Agreement and to carry out Seller’s
obligations hereunder. The individuals executing this Agreement on behalf of
Seller have the right, power and authority to do so and this Agreement
constitutes the legal, valid and binding obligation of Seller. The execution and
delivery of this Agreement and the consummation of the transaction contemplated
hereby will not result in any breach of the terms, conditions or constitute a
default under any instrument or obligation to which Seller is now a party.
Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and any related regulations. PURCHASE
AGREEMENT Page 12 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale
Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement013.jpg]
To Seller’s knowledge, there are no parties in possession of any portion of the
Property except Seller and Tenants under the Leases or any subleases, parking
leases or rooftop leases. The documents heretofore or hereafter delivered or
otherwise made available for viewing to Purchaser include true and complete
copies of the Leases used by Seller and Seller’s property manager in the
day-to-day operation and management of the Property and the current rent roll
used by Seller and Seller’s property manager in the operation of the Property.
The Property Documents delivered to or otherwise made available for viewing by
Purchaser pursuant to Section 3.1 above are copies of those documents utilized
by Seller in its operations. To Seller’s knowledge, there is no action, suit,
proceeding, claim or governmental investigation pending or threatened against
the Property or any portion thereof and no written notices have been received by
Seller from any insurance company which has issued a policy with respect to any
portion of the Property, or by any Board of Fire Underwriters (or other body
exercising similar functions), requesting the performance of any repairs,
alterations, or other work which has not been complied with. Seller is not a
person with whom Purchaser is prohibited from engaging in this transaction due
to any United States government embargos, sanctions, or terrorism or money
laundering laws, including, without limitation, due to Seller being (1) subject
to United States government embargos or sanctions, (2) in violation of terrorism
or money laundering laws, or (3) listed on a published United States government
list (e.g., Specially Designated Nationals and Blocked Persons List maintained
by the Office of Foreign Assets Control or other lists of similar import). To
Seller’s knowledge, Seller has received no written notification from any
governmental authority that all or some portion of the Real Estate or the
Improvements violates any Environmental Laws (as defined below). As used herein,
the term “Environmental Laws” shall mean all federal, state and local
environmental laws, rules, statutes, directives, binding written
interpretations, binding written policies, ordinances and regulations issued by
any governmental authority and in effect as of the date of this Agreement with
respect to or which otherwise pertain to or affect the Hazardous Substances on
the Real Estate or the Improvements, or any portion thereof, and as same have
been amended, modified or supplemented from time to time prior to the date of
this Agreement, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal
Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Emergency Planning and Community Right- to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), SARA, comparable state and local laws, and any and
all rules and regulations which have become effective prior to the date of this
Agreement under any and all of the aforementioned laws. As used herein,
“Hazardous Substances” means all hazardous or toxic materials, substances,
pollutants, contaminants, or wastes currently identified as a hazardous
substance or waste in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (commonly known as “CERCLA”), as amended, the Superfund
Amendments and Reauthorization Act (commonly known as “SARA”), the Resource
Conservation and Recovery Act (commonly known as “RCRA”), or any other federal,
state or local legislation or ordinances applicable to the Real Estate or the
Improvements. PURCHASE AGREEMENT Page 13 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement014.jpg]
To Seller’s knowledge, there is no pending public improvements in, about or
outside the Property which will in any manner affect direct access into the
Property or result in additional assessments against the Property. Except as
otherwise expressly provided in this Agreement, all ad valorem taxes on the
Property for tax years prior to the current calendar year and any special
assessments affecting the Property or any part thereof, have been paid in full
in accordance with their terms and there are no deferred ad valorem taxes for
prior years or unpaid special assessments pertaining to the Property and Seller
has not received any notice and has no knowledge of any pending or threatened
liens, special assessments, impositions or increase in assessed valuations to be
made against the Property by any governmental authority. No attachment,
execution, assignment for the benefit of creditors, receivership,
conservatorship or voluntary or involuntary proceedings in bankruptcy or
pursuant to any other debtor relief laws is contemplated or has been filed by or
against Seller or the Property, nor is any such action pending by or against
Seller or the Property. 5.2 Notice of Breach. To the extent that, before the
expiration of the Inspection Period, Purchaser obtains actual knowledge or is
deemed to know that a Seller’s representations and warranties are inaccurate,
untrue or incorrect in any way, such representations and warranties shall be
deemed modified to reflect such actual or deemed knowledge as of the end of the
Inspection Period. For purposes hereof, Purchaser shall be deemed to know all
information set forth in the written materials delivered or made available to or
obtained by or on behalf of Purchaser in respect of the Property. If after the
expiration of the Inspection Period but prior to the Closing, Purchaser first
obtains actual knowledge that any of the representations or warranties made
herein by a Seller are untrue, inaccurate or incorrect in any material respect,
Purchaser shall give such Seller written notice thereof within five (5) days
after obtaining such actual knowledge (but, in any event, prior to the Closing).
In such event, such Seller shall have the right (but not the obligation) to
attempt to cure such misrepresentation or breach and shall, at its option, be
entitled to a reasonable adjournment of the Closing (not to exceed thirty (30)
days) for the purpose of such cure. If such Seller elects to attempt to so cure
but is unable to so cure any misrepresentation or breach of warranty, then
Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations and warranties and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price, or (ii) if Purchaser first obtained actual knowledge of such
material misrepresentation or breach of warranty after the end of the Inspection
Period, to terminate this Agreement in its entirety by written notice given to
Sellers on the Closing Date, in which event this Agreement shall be terminated,
the Earnest Money shall be returned to Purchaser, and thereafter neither party
shall have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement. 5.3 Survival of Representations. It is the intent
of Sellers and Purchaser that the representations and warranties made by Sellers
in Section 5.1 above (the “Sellers Obligations”) shall survive Closing for a
period of six (6) months after the date of Closing. Accordingly, Purchaser and
each Seller hereby agree that, notwithstanding any provision of this Agreement
or any provision of law to the contrary, any action which may be brought under
this Agreement by Purchaser against such Seller for breach of any of such
Seller’s Seller Obligations shall be forever barred unless Purchaser (a)
delivers to such Seller no later than one year PURCHASE AGREEMENT Page 14
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement015.jpg]
after the date of Closing a written notice of its claim setting forth in
reasonable detail the factual basis for such claim and Purchaser’s good faith
estimate of its damages arising out of such claim, and (b) files a complaint or
petition against such Seller alleging such claim in an appropriate state or
federal court in Harris County, Texas, no later than Two (2) years after the
date of Closing. In no event shall any Seller be liable after the date of
Closing for its breach of any Seller Obligations if such breach was actually
known to Purchaser prior to the completion of Closing. With respect to any
matter constituting breach of a Seller Obligation, Purchaser shall first seek
any available recovery under any insurance policies, service contracts and
Leases prior to seeking recovery from such Seller, and such Seller shall not be
liable to Purchaser if Purchaser’s claim is satisfied from such insurance
policies, service contracts or Leases. Sellers’ liability for breach of any
Seller Obligations shall be limited as follows: (i) Sellers shall have liability
for breach of Seller Obligations only if the valid claims for all such breaches
collectively aggregate more than Twenty-Five Thousand Dollars ($25,000), in
which event the full amount of such claims shall be actionable, and (ii)
Sellers’ aggregate liability to Purchaser for breaches of the Seller Obligations
shall not exceed the amount of Five Hundred Thousand Dollars ($500,000.00) (the
“Cap”), it being agreed that in no event shall Sellers’ aggregate liability for
such breaches exceed the amount of the Cap. 5.4 Covenants of Sellers. Each
Seller hereby covenants as follows with respect to and only with respect to such
Seller or the portion of the Property owned by such Seller, as applicable (for
purposes of this Section 5.4, the term “Seller” shall mean the Park Place Seller
only with respect to the Park Place Property and mean the Timberway Seller only
with respect to the Timberway Property): Between the Effective Date and the
Closing Date, Seller shall maintain all casualty, liability and hazard insurance
currently in force with respect to the Property; and Between the Effective Date
and the Closing Date, Seller shall lease, operate, manage and enter into
contracts with respect to the Property, in the same manner done by Seller prior
to the date hereof, maintaining present services and sufficient supplies and
equipment for the operation and maintenance of the Property in the same manner
as prior to the date hereof; provided, however, that Seller shall not enter into
any service contract that cannot be terminated within thirty (30) days’ notice.
Seller shall terminate, by giving notice at Closing, any service contracts that
Purchaser does not elect to assume (which election shall be made in writing by
Purchaser to Seller on or prior to the expiration of the Inspection Period),
provided that Purchaser shall be responsible for any termination fees incurred
in connection with the same if such fees were set forth in the service contracts
made available by Seller for review by Purchaser or otherwise disclosed in
writing to Purchaser. At any time after the Effective Date, Seller shall not,
without Purchaser’s consent, enter into any new Lease or amendment, renewal,
expansion, termination or extension of any existing Lease. If Purchaser’s
consent is requested by Seller, Purchaser agrees to notify Seller in writing
within five (5) business days after its receipt of such request of either its
approval or disapproval thereof, which approval shall not be unreasonably
withheld. In the event Purchaser fails to notify Seller in writing of its
approval or disapproval within the five-day period for such purpose set forth
above, such failure shall be deemed the approval by Purchaser of such new Lease
or amendment, renewal, expansion, termination or extension of any existing
Lease. At Closing, Purchaser shall assume in writing (pursuant to the Assignment
of Leases and Security Deposits) Seller’s obligations (whether arising before or
after the Closing Date) under the Leases, including all such approved new Leases
and amendments, renewals, expansions, terminations and extensions of any
existing Leases. PURCHASE AGREEMENT Page 15 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement016.jpg]
Between the Effective Date and the Closing Date, Seller will advise Purchaser
promptly of any litigation, arbitration or administrative hearing concerning or
affecting the Property of which Seller has notice. 5.5 Actual Knowledge of
Sellers. All references in this Agreement to the “actual knowledge” of Seller or
“to Seller’s knowledge” shall refer only to the actual knowledge of the Seller
Designated Employee (as hereinafter defined) and shall not be construed to refer
to the knowledge of any other officer, agent or employee of Seller or any
affiliate of Seller or to impose upon such Seller Designated Employee any duty
to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. As used herein, the term “Seller Designated Employee” shall
refer to Michael Adams, an employee of Seller who has responsibility for
overseeing the management of the Property, among other assets of Seller. 5.6
Covenants of Purchaser. Purchaser hereby covenants as follows: During the
Inspection Period, Purchaser shall obtain a “Phase I” environmental report
prepared for and at the expense of Purchaser with respect to the Property by an
environmental consultant selected by Purchaser. If requested to do so by Sellers
in writing and upon payment therefore of the costs of obtaining such reports, at
Closing (or upon termination of this Agreement prior to Closing), Purchaser
shall deliver to Sellers copies of any environmental reports, engineering
reports, structural reports or other due diligence materials prepared by third
parties obtained by Purchaser with respect to the Property. Purchaser is
currently in compliance with, and shall at all times during the term of this
Agreement (including any extension thereof) remain in compliance with, the
regulations of OFAC and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto. 5.7 Actual Knowledge of Purchaser. All
references in this Agreement to the “actual knowledge” of Purchaser or “to
Purchaser’s knowledge” shall refer only to the actual knowledge of the Purchaser
Designated Employees (as hereinafter defined) and shall not be construed to
refer to the knowledge of any other officer, agent or employee of Purchaser or
any affiliate of Purchaser or to impose upon such Purchaser Designated
Employees. As used herein, the term “Purchaser Designated Employees” shall refer
to Allen R. Hartman, Patrick Windley, David Wheeler, Louis T. Fox III and Mark
T. Torok, executive officers of Purchaser who have responsibility for overseeing
the management of Purchaser. 5.8 Tenant Estoppels. Each Seller shall use
reasonable efforts to obtain prior to Closing an estoppel certificate, in form
substantially in accordance with Exhibit J attached hereto and made a part
hereof for all purposes as such form may be modified pursuant to requirements in
each tenant’s lease (the “Estoppel Certificate”), from each tenant under the
Leases for the portion of the Property owned by such Seller. Seller shall be
required to obtain an Estoppel Certificate from all tenants occupying more than
10,000 square feet of rental space and of tenants of not less than seventy
percent (70%) of the occupied rentable square footage of the Park Place
Improvements or Timberway Improvements (respectively) owned by such Seller (the
“Required Estoppels”). In the event a Seller is unable to procure the Required
Estoppels, the Seller may extend the Closing Date for up to thirty (30) days to
allow Seller to obtain such estoppels. In the event that a Seller is not able to
provide the Required Estoppels within the time permitted hereunder, then
Purchaser may terminate this Agreement upon written notice to Sellers delivered
not later than Closing and receive the return of the Earnest Money as its sole
remedy. PURCHASE AGREEMENT Page 16 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement017.jpg]
ARTICLE VI DEFAULT; REMEDIES 6.1 Default of Purchaser. In the event Purchaser
fails to perform its obligations pursuant to this Agreement for any reason
except failure by Sellers to perform hereunder or the permitted termination
hereof by Purchaser or Sellers in accordance with the express provisions hereof,
Sellers shall be entitled, as their sole remedy, to terminate this Agreement and
recover the Earnest Money as liquidated damages and not as a penalty, in full
satisfaction of claims against Purchaser hereunder. Sellers and Purchaser agree
that Sellers’ damages resulting from Purchaser’s default are difficult, if not
impossible, to determine and that the Earnest Money is a fair estimate of those
damages which has been agreed to in an effort to cause the amount of said
damages to be certain. In the event of Purchaser’s default and notwithstanding
anything in this Section 6.1 to the contrary, Sellers shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property that
would otherwise delay or prevent any Seller from having clear, indefeasible and
marketable title to the Property, except for a lis pendens filed in connection
with a then existing action for specific performance filed pursuant to Section
6.2 below. 6.2 Default of Seller. In the event a Seller fails to perform its
obligations pursuant to this Agreement for any reason except failure by
Purchaser to perform hereunder or the permitted termination hereof by Purchaser
or Sellers in accordance with the express provisions hereof, Purchaser may (i)
terminate this Agreement by giving Sellers timely written notice of such
election prior to or at Closing, in which event Purchaser shall be entitled to
receive back the Earnest Money (together with all interest earned thereon) and,
additionally, Purchaser shall be entitled to recover from Sellers the reasonable
out-of-pocket third-party expenses (reasonably documentation of which has been
presented to Sellers) incurred by Purchaser in connection with this transaction,
not to exceed Seventy-Five Thousand and 00/100 Dollars ($75,000.00), or (ii)
pursue an action for specific performance, provided that any action for specific
performance shall be commenced within thirty (30) days after such default, it
being understood that if Purchaser fails to commence an action for specific
performance within thirty (30) days after such default, Purchaser’s sole remedy
shall be item (i) preceding. Purchaser shall have no right to seek specific
performance if any Seller shall be prohibited from performing its obligations
hereunder by reason of any law, regulation or other legal requirement applicable
to such Seller. In no event shall Sellers be liable for any special, punitive,
speculative or consequential damages (the foregoing shall not limit Purchaser’s
rights to recover actual damages under Section 5.3 above. The remedies set forth
in this Section 6.2 shall be the sole and exclusive remedies available to
Purchaser for any Seller’s failure to close the transaction which is the subject
of this Agreement in accordance with the provisions of this Agreement. 6.3
Post-Closing Remedies. Notwithstanding the provisions of Sections 6.1 and 6.2
above, in the event that after the termination of this Agreement or after
Closing, as the case may be, a party (the “Defaulting Party”) breaches an
obligation hereunder which is expressly stated herein to survive the termination
of this Agreement or Closing, as the case may be, the Defaulting Party shall be
liable to the other party (the “Non-Defaulting Party”) for the direct, actual
damages incurred by the Non-Defaulting Party as a direct result of such breach.
In no event shall the Non-Defaulting Party be entitled to recover from the
Defaulting Party any punitive, consequential or speculative damages. ARTICLE VII
RISK OF LOSS 7.1 Minor Damage. In the event of loss or damage to the Property or
any portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full PURCHASE AGREEMENT
Page 17 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement018.jpg]
force and effect provided Sellers, at Sellers’ option, (i) performs any
necessary repairs; (ii) assigns to Purchaser all of Sellers’ right, title and
interest to any claims and proceeds Sellers may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question plus any applicable deductible (reduced by any costs and expenses
incurred by Seller in connection with such loss or damages or condemnation); or
(iii) reduces the cash portion of the Purchase Price in an amount equal to the
cost of such repairs, Sellers thereby retaining all of Sellers’ right, title and
interest to any claims and proceeds Sellers may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question. In the event that Sellers elect to perform repairs upon the Property,
Sellers shall use reasonable efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. 7.2 Major Damage. In the event of a “major” loss or
damage, either Sellers or Purchaser may terminate this Agreement by written
notice to the other party, in which event the Earnest Money shall be returned to
Purchaser. If neither Sellers nor Purchaser elects to terminate this Agreement
within ten (10) days after Sellers sends Purchaser written notice of the
occurrence of major loss or damage, then Sellers and Purchaser shall be deemed
to have elected to proceed with Closing, in which event Sellers shall, at
Sellers’ option, either (a) perform any necessary repairs, or (b) assign to
Purchaser all of Sellers’ right, title and interest to any claims and proceeds
Sellers may have with respect to any casualty insurance policies or condemnation
awards relating to the premises in question and pay any applicable deductible to
Purchaser (reduced by any costs and expenses incurred by Seller in connection
with such loss or damages or condemnation). In the event that Sellers elect to
perform repairs upon the Property, Sellers shall use reasonable efforts to
complete such repairs promptly and the date of Closing shall be extended a
reasonable time in order to allow for the completion of such repairs. Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.
For purposes of Sections 7.1 and 7.2, “major” loss or damage refers to the
following: (i) loss or damage to the Property or any portion thereof such that
the cost of repairing or restoring the premises in question to a condition
substantially identical to that of the premises in question prior to the event
of damage would be, in the certified opinion of a mutually acceptable architect,
equal to or greater than ten percent (10%) of the Purchase Price; and (ii) any
loss due to a condemnation which permanently and materially impairs the current
use of the Property. 7.3 Uniform Vendor and Purchaser Risk Act Not Applicable.
It is the express intent of the parties hereto that the provisions of Sections
7.1 and 7.2 govern the rights of the parties in the event of damage to or
condemnation of the Property and that the Uniform Vendor and Purchaser Risk Act
(Section 5.007 of the Texas Property Code) not apply to this Agreement. ARTICLE
VIII DISCLAIMERS AND WAIVERS 8.1 No Reliance on Documents. Except as expressly
stated herein, Sellers makes no representations or warranties as to the truth,
accuracy or completeness of any materials, data or information delivered by
either Seller to Purchaser in connection with the transaction contemplated
hereby (including specifically, without limitation, the Property Documents).
Purchaser acknowledges and agrees that all materials, data and information
delivered by a Seller to Purchaser in connection with the transaction
contemplated hereby (including specifically, without limitation, the Property
Documents) are provided to Purchaser as a convenience only and that any reliance
on or use of such materials, data or information by Purchaser shall be at the
sole risk of Purchaser, except as otherwise expressly stated herein. Without
limiting the generality of the foregoing provisions, if any budget or similar
document is delivered by a Seller to Purchaser, such Seller makes no
representations or warranties as to the accuracy thereof, nor shall any such
document be construed to impose upon such Seller any duty to spend the amounts
set forth in such budget or other document. PURCHASE AGREEMENT Page 18
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement019.jpg]
8.2 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLERS ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN EACH SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN
SUCH SELLER’S DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF ANY SELLER TO PURCHASER, OR ANY OTHER MATTER OR
THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING EACH SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLERS ARE NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO MADE OR FURNISHED BY ANY SELLER,
THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT ANY SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, VERBALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. PURCHASER REPRESENTS TO SELLERS THAT PURCHASER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER
DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF ANY
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF ANY SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLERS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST ANY SELLER AT ANY TIME BY REASON OF OR ARISING OUT
OF ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS (INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO
PURCHASER UNDER SECTION 6.3 OF THIS AGREEMENT. PURCHASER AGREES THAT SHOULD ANY
CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL
CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER. PURCHASE AGREEMENT Page 19 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement020.jpg]
8.3 Waivers of Deceptive Trade Practices Act. Purchaser acknowledges and agrees,
on its own behalf and on behalf of its assigns and successors, that the Texas
Deceptive Trade Practices — Consumer Protection Act, Subchapter E of Chapter 17
of the Texas Business and Commerce Code (the “DTPA”), is not applicable to this
transaction. Accordingly, Purchaser’s rights and remedies with respect to this
transaction, and with respect to all acts or practices of the other, past,
present or future, in connection with this transaction, shall be governed by
legal principles other than the DTPA. In furtherance thereof, Purchaser agrees
as follows: Purchaser represents that it is a business consumer and that it
seeks to acquire by purchase or lease the goods or services that are the subject
of this Agreement for commercial or business use. Purchaser further represents
that it has knowledge and experience in financial and business matters that
enable it to evaluate the merits and risks of the business transaction that is
the subject of this Agreement. Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller. Purchaser
represents that it has been represented by legal counsel in seeking or acquiring
the goods or services that are the subject of this Agreement and that the
transaction contemplated by this Agreement does not involve the purchase or
lease of a family residence occupied or to be occupied as the residence of
Purchaser. Purchaser shall cause its legal counsel to sign this Agreement in the
space provided below for the purpose of complying with Section 17.42(a)(3) of
the DTPA. Purchaser agrees, on its own behalf and on behalf of its assigns and
successors, that all of its rights and remedies under the DTPA are WAIVED AND
RELEASED, including specifically, without limitation, all rights and remedies
resulting from or arising out of any and all acts or practices of Seller in
connection with this transaction, whether such acts or practices occur before or
after the execution of this Agreement; provided, however, notwithstanding
anything to the contrary herein, in accordance with Section 17.42 of the DTPA,
Purchaser does not waive Section 17.555 of the DTPA. 8.4 Effect and Survival of
Disclaimers. Sellers have informed Purchaser that the compensation to be paid to
Sellers for the Property has been decreased to take into account that the
Property is being sold subject to the provisions of this Article VIII. Sellers
and Purchaser agree that the provisions of this Article VIII shall survive
Closing. ARTICLE IX MISCELLANEOUS 9.1 Broker. Sellers and Purchaser represent
each to the other that each has had no dealings with any broker, finder or other
party concerning Purchaser’s purchase of the Property. Sellers and Purchaser
each hereby agree to indemnify and hold the other harmless from all loss, cost,
damage or expense (including reasonable attorney’s fees) incurred by the other
as a result of any claim arising out of the acts of the indemnifying party (or
others on its behalf) for a commission, finder’s fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such
party. The foregoing representations and warranties contained in this Section
shall survive the Closing. The Texas Real Estate License Act requires written
notice to Purchaser that it should have an attorney examine an abstract of title
to the property being purchased or obtain a title insurance policy. Notice to
that effect is, therefore, hereby given to Purchaser. 9.2 ERISA. Purchaser
represents that Purchaser is not an employee benefit plan or a governmental plan
or a party in interest of either such a plan, and that the funds being used to
acquire the Property are not plan assets or subject to state laws regulating
investments of and fiduciary obligations with PURCHASE AGREEMENT Page 20
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement021.jpg]
respect to a governmental plan. As used herein, the terms “employee benefit
plan,” “party in interest,” “plan assets” and “governmental plan” shall have the
respective meanings assigned to such terms in ERISA, and the term “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Sellers at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing. 9.3 Assignment. Purchaser may not
assign its rights under this Agreement without first obtaining Sellers’ written
approval which may be given or withheld in Sellers’ sole discretion, except
Purchaser may, subject to the terms of this Section 9.3, assign this Agreement
to an Affiliate without Sellers’ prior consent. For the purposes of this
paragraph, the term “Affiliate” means (a) an entity that directly or indirectly
controls, is controlled by or is under common control with the Purchaser or its
stockholders or (b) an entity at least a majority of whose economic interest is
owned by Purchaser or its stockholders; and the term "control" means the power
to direct the management of such entity through voting rights, ownership or
contractual obligations. Such entity shall be required to assume the obligations
of Purchaser pursuant to this Agreement, but in the event of such assignment,
Purchaser shall not be released from liability under this Agreement. In the
event that Purchaser desires to assign its rights under this Agreement to an
Affiliate, Purchaser shall send written notice to Sellers at least three (3)
business days prior to the effective date of such assignment stating the name
and, if applicable, the constituent persons or entities of the Affiliate. Such
assignment shall not become effective until such Affiliate executes the
assignment and assumption agreement, in form and substance reasonably acceptable
to Sellers, whereby the Affiliate expressly assumes each of the obligations of
Purchaser under this Agreement, including specifically, without limitation, all
obligations concerning the Earnest Money. Notwithstanding anything to the
contrary contained herein, Purchaser shall not have the right to assign this
Agreement to any assignee which, in the reasonable judgment of Seller, will
cause the transaction contemplated hereby or any party thereto to violate the
requirements of ERISA or would result in the delay or postponement of Closing.
In order to enable Sellers to make any determination under this Section,
including whether an assignee is an Affiliate, Purchaser shall cause to be
delivered to Sellers such information as is requested by Sellers with respect to
a proposed assignee and the constituent persons or entities of any proposed
assignee, including specifically, without limitation, any pension or profit
sharing plans related thereto. 9.4 Confidentiality. The information supplied to
or made available to Purchaser by Sellers pursuant to this Agreement shall not
be released or disclosed to any other parties unless and until this transaction
has closed without the prior written consent of Sellers except as otherwise may
be required by the securities laws of the United States; provided, however,
either party may disclose such information to its respective attorney or to any
prospective lender. In the event that this transaction is not closed for any
reason, then (a) Purchaser shall refrain, and shall cause its agents,
representatives and accountants to refrain, from disclosing all such information
to any other party, (b) Purchaser shall promptly return to Sellers any
statements, documents, schedules, exhibits or other written information obtained
from Sellers in connection with this Agreement or the transaction contemplated
herein, and (c) notwithstanding anything to the contrary contained elsewhere in
this Agreement, the covenant set forth in the foregoing clauses (a) and (b)
shall survive any termination of this Agreement until the first anniversary of
the date of such termination. In no event shall Purchaser issue any press
releases prior to or in connection with the Closing regarding any of the terms
contained herein or the transactions contemplated herein without the consent of
Sellers. In the event of a breach or threatened breach by Purchaser or its
agents or representatives of this Section 9.4, Sellers shall be entitled to an
injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Sellers from pursuing any other available
remedy at law or in equity for such breach or threatened breach of this section.
PURCHASE AGREEMENT Page 21 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase
and Sale Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412
v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement022.jpg]
9.5 Notice. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the following address: If to Seller: BRI 1840
Park Place, LLC 100 N. Federal Highway, Suite 400 Hallandale Beach, Florida
33009 Attn: Brian Rosen Facsimile: (954) 454-4749 Email:
brosen@accessopartners.com With copy to: BRI 1826 Delaware Timberway, LLC 100 N.
Federal Highway, Suite 400 Hallandale Beach, Florida 33009 Attn: Diana Sanchez
Facsimile: (954) 454-4749 Email: dsanchez@accessopartners.com With a copy to:
Michael J. Pappert BakerHostetler LLP 811 Main Street, Suite 1100 Houston, Texas
77002 Facsimile: (713) 751-1717 Email: mpappert@bakerlaw.com If to Purchaser:
Hartman vREIT XXI Operating Partnership L.P. c/o Hartman vREIT XXI, Inc. 2909
Hillcroft, Ste. 420 Houston, Texas 77057 Attn: Patrick K. Windley Phone: (713)
586-2611 Facsimile: (713) 973-8912 Email: pwindley@hi-reit.com With a copy to:
Mark T. Torok, General Counsel Hartman Income REIT, Inc. 2909 Hillcroft, Ste.
420 Houston, Texas 77057 Phone: (713) 586-2646 Facsimile: (713) 465-3132 Email:
mtorok@hi-reit.com Any such notices shall be either (a) sent by certified mail,
return receipt requested, in which case notice shall be deemed delivered upon
receipt, or (b) sent by a nationally recognized overnight courier, in which case
it shall be deemed delivered one business day after deposit with such courier,
(c) by email or facsimile transmission, in which case notice shall be deemed
delivered upon receipt of confirmation of transmission and provided a copy is
also delivered via email transmission, or (d) delivered by hand delivery, in
which case it shall be deemed delivered upon receipt. The above addresses may be
changed by written notice to the other party; provided, however, that no notice
of a change of address shall be effective until actual receipt of such notice.
Copies of notices are for informational purposes only, and a failure to give or
receive PURCHASE AGREEMENT Page 22 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement023.jpg]
copies of any notice shall not be deemed a failure to give notice. Purchaser and
Seller hereby agree that legal counsel designated above or any replacement
counsel which may be designated by said party is hereby authorized to give
notices hereunder on behalf of its respective client(s) and any such notice
shall be effective as if sent directly by the party. 9.6 Time of Essence. Time
is of the essence in this Agreement. 9.7 Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Copies
of this executed Agreement transmitted electronically or by telecopy (facsimile)
may be relied upon by the parties hereto. 9.8 Captions. The captions in this
Agreement are inserted for convenience of reference and in no way define,
describe or limit the scope or intent of this Agreement or any of the provisions
hereof. 9.9 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. 9.10 Entire Agreement; Modifications. This
Agreement contains the entire agreement between the parties relating to the
transactions contemplated hereby and all prior or contemporaneous agreements,
understandings, representations or statements, oral or written, are superseded
hereby. No waiver, modification amendment, discharge or change of this Agreement
shall be valid unless the same is in writing and signed by the party against
which the enforcement of such modification, waiver, amendment discharge or
change is sought. 9.11 Partial Invalidity. Any provision of this Agreement which
is unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.
9.12 Discharge of Obligations. Except as otherwise expressly provided herein,
the acceptance of the Deeds by Purchaser at Closing shall be deemed to be a full
performance and discharge of every representation, warranty and covenant made by
Sellers herein and every agreement and obligation on the part of Sellers to be
performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing. 9.13 Limited Liability. Purchaser agrees that it does not have and
will not have any claims or causes of action against any disclosed or
undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other affiliate of any Seller, or any officer,
director, employee, trustee, shareholder, partner or principal of any such
parent, subsidiary or other affiliate (collectively, “Sellers’ Affiliates”),
arising out of or in connection with this Agreement or the transactions
contemplated hereby. Purchaser agrees to look solely to Sellers and its assets
for the satisfaction of any liability or obligation arising under this Agreement
or the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Sellers’ Affiliates with respect to any matters arising out of or in connection
with this Agreement or the transactions contemplated hereby. The provisions of
this Section 9.13 shall survive the termination of this Agreement and the
Closing. 9.14 No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement. PURCHASE AGREEMENT Page 23 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement024.jpg]
9.15 Further Assurances. Both Sellers and Purchaser agree that it will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby. 9.16 Construction. The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto. 9.17 Calculation of Time
Periods. Unless otherwise specified, in computing any period of time described
in this Agreement, the day of the act or event after which the designated period
of time begins to run is not to be included and the last day of the period so
computed is to be included, unless such last day is a Saturday, Sunday or legal
holiday under the laws of the State of Texas, in which event the period shall
run until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The final day of any such period shall be deemed to end at 5 p.m.,
Houston, Texas time. 9.18 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN
HARRIS COUNTY, TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF THE STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS. IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLERS AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
9.19 Municipal Utility District Notices. Purchaser agrees that if the Property
or any portion thereof is located in a municipal utility district, Purchaser
will, within five (5) days after request by Sellers, execute any and all notices
which, in the opinion of counsel for Sellers, are required by law to be given to
Purchaser with respect to the Property. 9.20 Exhibits and Schedules. The
following schedules or exhibits attached hereto (herein sometimes being referred
to as “Exhibit”) shall be deemed to be an integral part of this Agreement:
Exhibit A Legal Description; Exhibit B Property Documents Exhibit C Special
Warranty Deed Exhibit D Bill of Sale Exhibit E Assignment of Leases and Security
Deposits Exhibit F Assignment and Assumption of Intangible Property and Other
Rights Exhibit G Tenant Notice Letters Exhibit H FIRPTA Affidavit Exhibit I
Agreement Regarding Disclaimers Exhibit J Form of Tenant Estoppel Schedule 4.4
(f) Tenant Inducement Costs PURCHASE AGREEMENT Page 24 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement025.jpg]
9.21 Tender of Offer. Upon execution of this Agreement by Purchaser and delivery
of same to Sellers, this Agreement shall constitute an offer which has been
submitted by Purchaser to Sellers for Sellers’ approval. By executing this
Agreement and submitting same to Sellers, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Sellers in their
sole and unfettered discretion, with Sellers having the right to disapprove this
Agreement for any reason whatsoever, and (b) Sellers’ approval of this Agreement
shall be evidenced only by Sellers’ execution of this Agreement and delivery of
a counterpart hereof executed by both Sellers and Purchaser to the Title
Company. Purchaser acknowledges that Purchaser has not, will not and cannot rely
upon any other statement or action of Sellers or their representatives as
evidence of Sellers’ approval of this Agreement. 9.22 Like Kind Exchange. In the
event that any Seller elects to sell the Property as part of a like kind
exchange pursuant to Section 1031 of the Internal Revenue Code, Purchaser agrees
to cooperate with such Seller in connection therewith and to execute and deliver
all documents which reasonably may be required to effectuate such exchange as a
qualified transaction pursuant to Section 1031 of the Code; provided that: (a)
the Closing shall not be delayed; (b) Purchaser incurs no additional cost or
liability in connection with the like-kind exchange; (c) such Seller pays all
costs associated with the like-kind exchange; and (d) Purchaser is not obligated
to take title to any property other than the Property. [SIGNATURES FOLLOW ON
NEXT PAGE] PURCHASE AGREEMENT Page 25 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement026.jpg]
Treasurer Treasurer



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement027.jpg]




--------------------------------------------------------------------------------



 
[purchaseandsaleagreement028.jpg]
ACKNOWLEDGMENTS BY TITLE COMPANY The Title Company hereby acknowledges receipt
on the ___ day of September, 2019 of a counterpart of this Agreement executed by
Seller and Purchaser. STEWART TITLE GUARANTY COMPANY By: Name: Title: The Title
Company hereby acknowledges receipt on the ___ day of September, 2019 of the
Initial Earnest Money from Purchaser in the amount of ____________________
Dollars ($_______________). STEWART TITLE GUARANTY COMPANY By: Name: Title:
PURCHASE AGREEMENT Page 27 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase
and Sale Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412
v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement029.jpg]
EXHIBIT A-1 PARK PLACE PROPERTY LEGAL DESCRIPTION [See attached.] Exhibit A-1 –
Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement030.jpg]
Tract 1: Exhibit A-1 – Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement031.jpg]
Tract 2: Exhibit A-1 – Page 3 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement032.jpg]
Tract 3: Exhibit A-1 – Page 4 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement033.jpg]
EXHIBIT A-2 TIMBERWAY PROPERTY LEGAL DESCRIPTION Exhibit A-2 – Page 1
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement034.jpg]
EXHIBIT B PROPERTY DOCUMENTS Except as provided below, each Seller shall deliver
the following to Purchaser through a secure website or make available at the
Property to the extent in Seller’s possession (for purposes of this Exhibit, the
terms “Property” and “Seller” shall mean the Park Place Property with respect to
the Park Place Seller and the Timberway Property with respect to the Timberway
Seller): 1. Copies of all Leases, including any and all modifications or
amendments thereto. 2. A certified rent roll for the Property for the month in
which this Agreement is executed, or if not yet available, the most recently
available month, in the form customarily prepared for Seller by the current
manager of the Property, and copies of monthly rent rolls for the current year.
3. Copies of all vendor and service contracts to which Seller is a party that
are currently in effect with respect to the Property, including, but not limited
to, all agreements for the provision of janitorial, maintenance, trash removal,
landscaping and security services, to the extent in Seller’s possession. 4.
Copies of all leasing commission agreements with respect to the Property to
which Seller is a party. 5. Operating statements for the Property for the
previous three (3) years and year-to-date (or the period of Seller’s ownership
of the Property or whatever is in Seller’s possession, if either less) in the
format customarily prepared for Seller by the current manager of the Property
and, to the extent not covered in the Operating Statements, CAM
reconciliations/estimates for the previous three (3) years, and a year-to-date
expense general ledger in the format customarily prepared for Seller by the
current manager of the Property. 6. An inventory of the Personal Property, if
any, to be conveyed to Purchaser at Closing. 7. Copies of the ad valorem and
personal property tax statements covering the Property for the current tax year
(if available) and for the previous two (2) years (or the period of Seller’s
ownership of the Property, if less). 8. All Governmental licenses and permits
issued to Seller with respect to the Property to the extent in Seller’s
possession, including specifically, without limitation, building permits,
certificates of occupancy, and special or conditional use permits in Seller’s
possession. 9. Plans and specifications for the Improvements, to the extent in
Seller’s possession, including working CAD files and current as-builts. 10.
Copies of all guaranties and warranties covering the Property, to the extent in
Seller’s possession. 11. Any current environmental reports prepared for Seller
with respect to the Property which are in Seller’s possession. Exhibit B – Page
1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement035.jpg]
12. A schedule of all tenant deposits (security or otherwise), which schedule
may be a part of the rent roll. 13. Existing land title survey for the real
property. 14. A copy of Seller’s standard lease form in PDF format. 15. A
schedule of all insurance claims over the previous three (3) years that relate
to the real property. 16. A historical occupancy report by year for the last two
(2) years. 17. A schedule of historical capital expenditures on the real
property during the previous three (3) calendar years, and year-to-date. 18. An
aging report detailing current payment delinquencies of any tenants. 19. A
description of all threatened and pending litigation that affects the real
property. 20. Billing information for tenant expense reimbursements (common area
maintenance, taxes, insurance, etc.) for the previous two (2) years and the
current year. 21. A general ledger for the previous two (2) years and
year-to-date. 22. Copies of all utility accounts which will be transferred to
Purchaser at closing. 23. A copy of the operating expense budget for the year
following Closing. 25. Documentation reflecting expenses incurred in connection
repair and maintenance projects performed in the prior two (2) years where the
expenses exceeded $20,000. 26. Copies of any documents regarding any roof,
foundation and pest control (including termite) work performed on the
Improvements and the bonds and for warranties of said work, if any. 27. Copies
of all orders of any governmental agencies respecting any claimed violation of
any federal, state or local law, ordinance, rule, regulation, requirement or
order affecting the Property, including any notices received regarding the
Property. 28. List of Tenant Improvement allowances owed to tenants and
expiration dates. 30. Tenant lease files, if any, will be made available for
inspection only at the Property. Exhibit B – Page 2 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement036.jpg]
EXHIBIT C SPECIAL WARRANTY DEED THE STATE OF TEXAS § § KNOW ALL MEN BY THESE
PRESENTS: COUNTY OF HARRIS § THAT ____________________, LLC, a Delaware limited
liability company (hereinafter referred to as “Grantor”), for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration to it in hand paid by _____________, a ________________
(hereinafter referred to as “Grantee”), whose mailing address is 2909 Hillcroft,
Ste. 420, Houston, Texas 77057, the receipt and sufficiency of which
consideration are hereby acknowledged, has GRANTED, BARGAINED, SOLD and
CONVEYED, and by these presents does hereby GRANT, BARGAIN, SELL and CONVEY,
unto Grantee all of the real property situated in Harris County, Texas,
described on Exhibit A attached hereto and made a part hereof for all purposes,
together with all and singular the rights, benefits, privileges, easements,
tenements, hereditaments and appurtenances thereon or in anywise appertaining
thereto, and together with all improvements situated thereon and any right,
title and interest of Grantor in and to adjacent streets, alleys and
rights-of-way (said land, rights, benefits, privileges, easements, tenements,
hereditaments, appurtenances, improvements and interests being hereinafter
referred to collectively as the “Property”). This conveyance is made subject to
all presently recorded instruments which are valid and affect the Property as
well as shortages in area, encroachments, overlapping of improvements, and all
matters affecting the Property which are visible or would be revealed by a
survey thereof (such matters being referred to herein as the “Permitted
Exceptions”). TO HAVE AND TO HOLD the Property, subject to the Permitted
Exceptions, as aforesaid, unto Grantee, its successors and assigns, forever; and
Grantor does hereby bind itself and its successors and assigns, to WARRANT AND
FOREVER DEFEND all and singular the Property unto Grantee, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through or under Grantor, but not otherwise. By
acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year _____ and subsequent years. Exhibit
C – Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale
Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement037.jpg]
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___. GRANTOR: _____________,
LLC, a Delaware limited liability company By: Name: Title: THE STATE OF
_________ § § COUNTY OF ___________ § This instrument was acknowledged before me
on the ___ day of _______________ 20___, by ____________________,
____________________ of ______________, LLC, a Delaware limited liability
company, on behalf of said company. Notary Public Exhibit C – Page 2 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement038.jpg]
EXHIBIT D BILL OF SALE Seller, _______________, LLC, a Delaware limited
liability company (“Seller”), in consideration of Ten Dollars ($10.00), receipt
of which is hereby acknowledged, does hereby sell, assign, transfer and set over
to _______________, a _________________ (“Purchaser”), the following described
personal property, to-wit: All of the furniture, fixtures, equipment, machines,
apparatus, supplies and personal property, of every nature and description, and
all replacements thereof now owned by Seller and located in or on the real
estate described on Exhibit A attached hereto and made a part hereof, excepting
therefrom any furniture, furnishings, fixtures, business equipment or articles
of personal property belonging to tenants occupying the improvements situated on
said real estate, or otherwise excluded pursuant to Tenant Estoppel Certificates
executed by such tenants in connection with the sale and purchase of the real
property and improvements thereon described in that certain Purchase Agreement
between Seller and Purchaser dated _______________, 20___. SELLER MAKES NO
WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE IN
RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS, WHERE IS”
CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE, PURCHASER AFFIRMS
THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE
FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES NO WARRANTY OF
MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND THAT THE
FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY. IN WITNESS WHEREOF, Seller has
caused this Bill of Sale to be signed and sealed in its name by its officers
thereunto duly authorized this ___ day of _______________ 20___. SELLER:
______________, LLC, a Delaware limited liability company By: Name: Title:
Exhibit D – Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale
Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement039.jpg]
THE STATE OF ___________ § § COUNTY OF _____________ § This instrument was
acknowledged before me on the ___ day of _______________ 20___, by
____________________, ____________________ of ______________, LLC, a Delaware
limited liability company, on behalf of said company. Notary Public Exhibit D –
Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement040.jpg]
EXHIBIT E ASSIGNMENT OF LEASES AND SECURITY DEPOSITS THE STATE OF TEXAS § § KNOW
ALL MEN BY THESE PRESENTS: COUNTY OF HARRIS § ______________, LLC, a Delaware
limited liability company (“Assignor”), in consideration of the sum of Ten
Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt of which is hereby acknowledged, hereby assigns, transfers, sets over
and conveys to _______________, a _____________ (“Assignee”), all of Assignor’s
right, title and interest in and to all leases, including any and all security
deposits made by tenants pursuant to said leases, in effect at the real property
in Bexar County, Texas, more particularly described on Exhibit A attached hereto
(“Existing Leases”); provided, however, that Assignor reserves and retains for
itself any and all claims and causes of action that have accrued to Assignor
under Existing Leases prior to the effective date of this Assignment of Leases
and Security Deposits. IN WITNESS WHEREOF, Assignor has executed this Assignment
to be effective as of the ___ day of _______________ 20___. ASSIGNOR:
________________, LLC, a Delaware limited liability company By: Name: Title: THE
STATE OF _________ § § COUNTY OF ___________ § This instrument was acknowledged
before me on the ___ day of _______________ 20___, by ____________________,
____________________ of _________________, LLC, a Delaware limited liability
company, on behalf of said company. Notary Public Exhibit E – Page 1 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement041.jpg]
ACCEPTANCE Assignee hereby accepts the foregoing Assignment of Leases and
Security Deposits and agrees to assume, fulfill, perform and discharge all the
various commitments, obligations and liabilities of Assignor under and by virtue
of the Existing Leases hereby assigned, which arise on or after the effective
date hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof. IN WITNESS WHEREOF, this Acceptance has been executed to be
effective as of the ___ day of _______________ 20___. ASSIGNEE:
_____________________, a ______________ By: Name: Title: THE STATE OF
____________________ § § COUNTY OF ____________________ § This instrument was
acknowledged before me on the ___ day of _______________ 20___, by
____________________, ____________________ of _________________, a
___________________, on behalf of said _______________. Notary Public Exhibit E
– Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement
- Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement042.jpg]
EXHIBIT F ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY AND OTHER RIGHTS THE
STATE OF TEXAS § § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF HARRIS § FOR VALUE
RECEIVED, ______________, LLC, a Delaware limited liability company
(“Assignor”), hereby conveys, assigns, transfers, and sets over unto
_________________, a _______________ (“Assignee”), all the right, title and
interest of Assignor in and to any and all intangible property owned by Assignor
and used in connection with the real estate described on Exhibit A attached
hereto and made a part hereof, and the buildings and improvements located
thereon (“Property”), including without limitation, the right, if any, to use
the name “____________________ Office Building”, all plans and specifications in
the possession of Assignor which were prepared in connection with any of the
Property, all assignable licenses, permits and warranties now in effect with
respect to the Property, all assignable written contracts and commitments, if
any, described on Exhibit B attached hereto and made a part hereof, all
assignable equipment leases and all rights of Assignor thereunder relating to
equipment located on the Property which will survive the closing hereunder, but
excluding cash on hand and in bank and escrow accounts, and further excluding
any furniture, furnishings, fixtures, business equipment or articles of personal
property belonging to tenants occupying the Property or otherwise excluded
pursuant to Tenant Estoppel Certificates executed by such tenants in accordance
with that certain Purchase Agreement between Assignor, as seller, and Assignee,
as purchaser, dated _______________, 20___, for the sale and purchase of the
Property. This Assignment shall be binding upon and shall inure to the benefit
of Assignor, Assignee and their respective successors and assigns. IN WITNESS
WHEREOF, Assignor has executed this Assignment and Assumption of Intangible
Property and Other Rights to be effective as of the ___ day of _______________
20___. ASSIGNOR: ________________, LLC, a Delaware limited liability company By:
Name: Title: Exhibit F – Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement043.jpg]
ACCEPTANCE Assignee hereby accepts the foregoing Assignment and Assumption of
Intangible Property and Other Rights and agrees to become responsible for and
assume, fulfill, perform, discharge and observe all obligations, covenants,
conditions and provisions accruing or arising or required from and after the
date hereof with respect to the above-described property, and does hereby agree
to defend, indemnify and hold harmless Assignor from any liability, damages,
causes of action, expenses and attorneys’ fees incurred by Assignor by reason of
the failure of the undersigned from and after the date hereof to fulfill,
perform, discharge and observe all of the various obligations, covenants,
conditions and provisions with respect to the above-described property. IN
WITNESS WHEREOF, this Acceptance has been executed by Assignee to be effective
as of the ___ day of _______________ 20___. ASSIGNEE: ________________, a
_______________ By: Name: Title: Exhibit F – Page 2 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement044.jpg]
EXHIBIT G NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS _______________,
20___ [Name and Address of Tenant] Re: Sale of ____________________ Gentlemen:
Please be advised that __________________, a __________________ (“Purchaser”)
has purchased the captioned property, in which you occupy space as a tenant
pursuant to a lease dated _______________, 20___ (the “Lease”), from
__________________, LLC, a Delaware limited liability company (“BRI _____”), the
previous owner thereof. In connection with such purchase, ________ has assigned
its interest as landlord in the Lease to Purchaser and has transferred your
security deposit in the amount of $_______________ (the “Security Deposit”) to
Purchaser. Purchaser specifically acknowledges the receipt of and responsibility
for the Security Deposit, the intent of Purchaser and BRI ______ being to
relieve BRI ______ of any liability for the return of the Security Deposit. All
rental and other payments that become due subsequent to the date hereof should
be payable to ____________________ and should be addressed as follows:
____________________ ____________________ ____________________ In addition, all
notices from you to the landlord concerning any matter relating to your tenancy
should be sent to ____________________ at the address above. Very truly yours,
_________________, a ___________________ By: Name: Title: ________________, LLC,
a Delaware limited liability company By: Name: Title: Exhibit G – Page 1
NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement045.jpg]
EXHIBIT H FIRPTA AFFIDAVIT THE STATE OF _________ § § COUNTY OF ___________ §
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _________________, a ______________ (“Transferee”), that withholding
of tax is not required upon the disposition of a U.S. real property interest by
_________________, LLC, a Delaware limited liability company (“Transferor”), the
undersigned hereby certifies as follows: 1. Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations); 2.
Transferor’s U.S. employer identification number is: #__________; 3.
Transferor’s office address is _________________________. Transferor understands
that this certification may be disclosed to the Internal Revenue Service by the
Transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both. Under penalties of perjury, the undersigned, in the
capacity set forth below, hereby declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct,
and complete, and the undersigned further declares that he has authority to sign
this document in such capacity. EXECUTED to be effective as of the ___ day of
_______________ 20___. TRANSFEROR: _________________, LLC, a Delaware limited
liability company By: Name: Title: Exhibit H – Page 1 NG-EF2ZLUYJ 089930.000013
4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway and Park Place
(Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement046.jpg]
SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___. Notary
Public Exhibit H – Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase
and Sale Agreement - Accesso-Timberway and Park Place (Hartman) 4840-7107-2412
v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement047.jpg]
EXHIBIT I AGREEMENT REGARDING DISCLAIMERS This Agreement Regarding Disclaimers
(this “Agreement”) is made to be effective as of the ___ day of _______________
20___, by __________________, a ___________________ (“Purchaser”), for the
benefit of ____________________, LLC, a Delaware limited liability company
(“Seller”). RECITALS A. Seller and Purchaser executed that certain Purchase
Agreement (herein so called) dated to be effective as of the ___ day of
_______________ 20___, regarding the sale and purchase of certain property more
specifically described therein (the “Property”). B. The Purchase Agreement
requires that at Closing (as defined in the Purchase Agreement) Purchaser and
its counsel shall execute this Agreement; NOW THEREFORE, Purchaser does hereby
confirm and agree as follows: 1. No Reliance. Purchaser acknowledges and agrees
that Purchaser has had ample opportunity to review documents concerning the
Property and to conduct physical inspections of the Property, including
specifically, without limitation, inspections regarding the environmental
condition of the Property, the structural condition of the Property, and the
compliance of the Property with the Americans with Disabilities Act of 1990, 42
U.S.C. §12101 et seq. Purchaser hereby represents, warrants and agrees that (a)
Purchaser has examined the Property and is familiar with the physical condition
thereof and has conducted such investigations of the Property (including without
limitation the environmental condition thereof) as Purchaser has deemed
necessary to satisfy itself as to the condition of the Property and the
existence or nonexistence, or curative action to be taken with respect to, any
hazardous or toxic substances on or discharged from the Property, (b) except as
expressly set forth in Section 5.1 of the Purchase Agreement, neither Seller nor
Broker (as defined in the Purchase Agreement), nor any affiliate, agent,
officer, employee or representative of any of the foregoing has made any verbal
or written representations, warranties, promises or guarantees whatsoever to
Purchaser, express or implied, and in particular, that no such representations,
warranties, guarantees or promises have been made with respect to the physical
condition, operation, or any other matter or thing affecting or related to the
Property or the offering or sale of the Property, and (c) Purchaser has not
relied upon any representations, warranties, guarantees or promises or upon any
statements made or any information provided concerning the Property provided or
made by Seller or Broker, or their respective agents and representatives, and
Purchaser has elected to purchase the Property after having made and relied
solely on its own independent investigation, inspection, analysis, appraisal and
evaluation of the Property and the facts and circumstances related thereto.
Without limiting the generality of the foregoing, Purchaser acknowledges and
agrees that neither Seller nor Broker has any obligation to disclose to
Purchaser, and shall have no liability for its failure to disclose to Purchaser,
any information known to it relating to the Property. Purchaser acknowledges and
agrees that all materials, data and information delivered to Purchaser by or
through Seller or Broker in connection with the transaction contemplated herein
have been provided to Purchaser as a convenience only and that any reliance on
or use of such materials, data or information by Purchaser shall be at the sole
risk of Purchaser. 2. Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
PROPERTY HAS BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE Exhibit I
– Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement
- Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement048.jpg]
LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEEDS FROM SELLERS TO
PURCHASER, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROPERTY. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER
DISCLAIMER SET FORTH HEREIN, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS
NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, WRITTEN OR ORAL, AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR
OTHERWISE, OF THE PROPERTY OR ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTIES OF HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OR PURPOSE, (B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL
DESIGN OR ENGINEERING OF THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OF
REPAIR OF ANY OF THE IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS
INCLUDED IN THE IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS,
TOPOGRAPHICAL FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF
UTILITIES OR OTHER CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE
PROPERTY OR ANY USE TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS
AT OR WHICH AFFECT OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR
PURPOSE, USE, DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE,
CONFIGURATION, LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES,
VALUE, MAKE, MODEL, COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY
PART THEREOF, (G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH
IN THE DEED, THE NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT,
RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION,
CONTRACT, CONDITION OR OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY
ENVIRONMENTAL, GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR
HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY
MANNER THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR
ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE
PROPERTY, (I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE
PROPERTY WITH ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES
OR REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY Exhibit I – Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement049.jpg]
BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER. 3. DTPA Waiver. Purchaser acknowledges and
agrees, on its own behalf and on behalf of its assigns and successors, that the
Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the “DTPA”), is not
applicable to this transaction. Accordingly, Purchaser’s rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance of the
foregoing, Seller and Purchaser agree as follows: (a) Purchaser represents that
it is a business consumer and that it is acquiring the Property for commercial
or business use. Purchaser further represents that it has knowledge and
experience in financial and business matters that enable it to evaluate the
merits and risks of the business transaction that is the subject of the Purchase
Agreement (including the acquisition of the Property). Purchaser also represents
that it is not in a significantly disparate bargaining position in relation to
Seller. (b) Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the Property and that the transaction contemplated by
the Purchase Agreement does not involve the purchase or lease of a family
residence occupied or to be occupied as the residence of Purchaser. Concurrently
with the execution of this Agreement, Purchaser shall cause its legal counsel to
sign a copy of this Agreement in the space provided below for the purpose of
complying with Section 17.42(a)(3) of the DTPA. (c) Purchaser agrees, on its own
behalf and on behalf of its assigns and successors, that all of its rights and
remedies under the DTPA are WAIVED AND RELEASED, including specifically, without
limitation, all rights and remedies resulting from or arising out of any and all
acts or practices of Seller in connection with the business transaction that is
the subject of the Purchase Agreement (including the acquisition of the
Property) whether such acts or practices occur before or after the execution of
this Agreement; provided, however, notwithstanding anything to the contrary
herein, in accordance with Section 17.42 of the DTPA, Purchaser does not waive
Section 17.555 of the DTPA. 4. Survival of Disclaimers. Seller and Purchaser
agree that the provisions of this Agreement shall survive Closing. PURCHASER:
_________________, a _________________________ By: Name: Title: Exhibit I – Page
3 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7 Purchase and Sale Agreement -
Accesso-Timberway and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement050.jpg]
EXHIBIT J TENANT ESTOPPEL CERTIFICATE To: Re: Property Address:
____________________ Lease Date: _______________, 20___ Between
____________________, Landlord and ____________________, Tenant Square Footage
Leased: __________ Suite No. __________ Floor __________ The undersigned Tenant
under the above-referenced lease (“Lease”) certifies to _________________, LLC,
a Delaware limited liability company, and _____________________, a
________________ the following: (1) The above-described lease has not been
canceled, modified, assigned, extended or amended except at follows:
____________________. (2) Rent has been paid to the first day of the current
month and all additional rent has been paid and collected in a current manner.
There is no prepaid rent, except $_______________ and the amount of security
deposit is $_______________. (3) We took possession of the leased premises on
_______________, 20___, and commenced to pay rent on _______________, 20___.
Rent is currently payable in the amount of $_______________ monthly. (4) The
Lease terminates on _______________, 20___, and we have the following renewal
option(s): ____________________. (5) All work to be performed for us under the
Lease has been performed as required and has been accepted by us, except
____________________. (6) The Lease is: (a) in full force and effect; (b) free
from default; and (c) we have no claims against the Landlord or offsets against
rent. (7) The undersigned has received no notice of prior sale, transfer or
assignment, hypothecation or pledge of the said Lease or of the rents received
therein, except ____________________. (8) The undersigned has not assigned or
sublet the said Lease nor does the undersigned hold the premises under
assignment or sublease, except ____________________. (9) The base year for
operating expenses and real estate taxes, as defined in the said lease is
__________. Exhibit J – Page 1 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement051.jpg]
(10) The undersigned has no other interest in any other part of the building of
which the premises form a part or to any personal property appurtenant thereto
or used in connection therewith except ____________________. (11) The
undersigned has no right or option pursuant to the said lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part. (12) There are no other agreements written or oral
between the undersigned and the Landlord with respect to the Lease and/or the
leased premises and building. (13) The statements contained herein may be relied
upon by the Landlord under the said Lease and by any prospective purchaser of
the fee of the premises. If we are a corporation, the undersigned is a duly
appointed officer of the corporation signing this certificate and is the
incumbent in the office indicated under his name. In any event, the undersigned
individual is duly authorized to execute this certificate. Dated this ___ day of
_______________ 20___. TENANT: ____________________, a __________ __________ By:
Name: Title: Exhibit J – Page 2 NG-EF2ZLUYJ 089930.000013 4840-7107-2412.7
Purchase and Sale Agreement - Accesso-Timberway and Park Place (Hartman)
4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 
[purchaseandsaleagreement052.jpg]
SCHEDULE 4.4(F) TENANT INDUCEMENT COSTS PARK PLACE I & II - SELLER CREDITS BUYER
Property Tenant Category Outstanding Obligation Note 1840-1 Bryan Park, an
individual Leasing Commission $305 1840-1 Joseph Wardell, Jr., a
individualTenant Improvement $11,372 1840-1 Maria Segura Insurance Agency,
LLCTenant Improvement $6,974 1840-1 Maria Segura Insurance Agency, LLCLeasing
Commission $888 1840-1 Primary Residential Mortgage, IncLeasing Commission $508
TOTAL 1840-1 $20,048 Property Tenant Category Outstanding Obligation Note 1840-2
Hargrove and Associates, Inc. Tenant Improvement $402,673 Have option to pay
towards rent versus a TI disbursement TOTAL 1840-2 $402,673 TOTAL (PARK PLACE
I&II) $422,721 TIMBERWAY II - BUYER CREDIT TO SELLER Property Tenant Category
Outstanding Obligation Note 1826 Josen Premium Global Digital Leasing Commission
$8,153 TOTAL (TIMBERWAY II) $8,153 Schedule 4.4(f) – Page 1 NG-EF2ZLUYJ
089930.000013 4840-7107-2412.7 Purchase and Sale Agreement - Accesso-Timberway
and Park Place (Hartman) 4840-7107-2412 v.7.docx



--------------------------------------------------------------------------------



 